DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 16 – 20) in the reply filed on November 7, 2022 is acknowledged.
Claims 1 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Invention I), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 7, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“biasing member” in claim 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of 35 U.S.C. 112(f), “biasing member” will be interpreted so as to comprise a “spring, pneumatic cylinder, or gas shock” as taught by the originally filed Specification (paragraphs 13 and 66).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 16 – 20 are directed towards a “method of riveting a workpiece.” However, while each of the claims recite a method by which a rivet is guided through a rivet block, the method recited by the claims do not result in riveted workpiece. Examiner recognizes that claim 1 recites a step of “guiding, by a pin bore, a rivet pin that slides downward within the pin bore to push a head of a rivet into the workpiece.” However, while the limitation positively recites a step of the ‘rivet pin sliding downward within the pin bore,’ Examiner interprets “to push a head of a rivet into the workpiece” as functional language, such that the rivet pin is configured to push the head of the rivet into the workpiece. Therefore, it is unclear as to whether Applicant intends the claims to include a step of riveting the workpiece, such that the claims are directed towards a ‘method of riveting a workpiece,’ or whether Applicant intends the claims to be limited to the recited steps, such that the claims are directed towards a method which is not a ‘method of riveting a workpiece.’ For the purposes of this Office Action, Examiner will interpret the claims so as to include a final step of “the rivet pin pushing the head of the rivet out of the rivet block and into the workpiece.”
Claim 18 recites the limitation “approximately 20 degrees.” Examiner notes that the Specification does not expressly define “approximately.” Therefore, the limitation is indefinite because the metes and bounds ‘approximately’ are unknown.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhixing (Chinese Patent Publication Number CN 110586834 A).
As to claim 16, Zhixing teaches a method of riveting a workpiece (machine translation, ‘Technical Field’ section), the method comprising: guiding, by a pin bore, a rivet pin that slides downward within the pin bore to push a head of a rivet into the workpiece, the pin bore including a top end and a bottom end, disposed within a rivet block, and extending from a top end to a bottom end of the rivet block (figures 1 and 3, left element 21 being the ‘pin bore,’ left element 3 being the ‘rivet pin,’ and left element 4 being the ‘rivet’; machine translation, page 4, last paragraph – page 5, second paragraph); guiding, by a rivet feed bore, the rivet to a bottom end of the rivet feed bore, the rivet feed bore intersecting the pin bore between the top end and the bottom end of the pin bore at an oblique angle, the rivet feed bore including a top end and a bottom end, disposed within the rivet block, extending from the top end to the bottom end of the rivet block, and accepting the rivet at the top end of the rivet feed bore (figures 1 and 3, left element 22 being the ‘rivet feed bore’; machine translation, page 4, last paragraph – page 5, second paragraph); and the rivet pin pushing the head of the rivet out of the rivet block and into the workpiece (figures 1 and 3, left elements 3 and 4; machine translation, page 5, last paragraph – page 6, first paragraph).
As to claim 20, Zhixing further teaches the rivet block including an upper portion and a lower portion (figures 1 and 3), the method further comprising biasing, by a biasing member that comprises a pneumatic cylinder (figures 1 and 3, element 64 being the ‘biasing member’; machine translation, page 3, third paragraph, and page 8, first paragraph). Examiner notes that while Zhixing does not expressly teach the ‘biasing member’ being a ‘pneumatic cylinder,’ one skilled in the art would understand the figures of the ‘biasing member’ of Zhixing as depicting a pneumatic cylinder (figures 1 and 3, element 64).
Claim Rejections - 35 USC § 103
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhixing as applied to claim 16 above.
As to claim 18, while not expressly taught by Zhixing, it would have been obvious to one skilled in the art to set the oblique angle to 20 degrees, so as to allow the rivet to enter the pin bore from the rivet feed bore, as taught by Zhixing.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhixing as applied to claim 16 above, and further in view of Jones (U.S. Patent Number 5,588,554).
As to claim 19, Zhixing teaches the rivet block being lowered until it comes into contact with the workpiece (machine translation, page 8, first paragraph). However, Zhixing does not teach the use of a position sensor. Jones teaches a method of riveting a workpiece (abstract), the method comprising: lowering a rivet block until it comes into contact with the workpiece (figures 28, element 202 being the ‘rivet block’ and element 238 being the ‘workpiece’; column 9, lines 31 – 33). Jones further teaches providing, via a position sensor, dynamic information relative to a stack-up thickness of the workpiece (column 9, lines 31 – 35, wherein the ‘proximity sensor’ is the ‘position sensor’). It would have been obvious to one skilled in the art to rivet a workpiece by lowering a rivet block until it comes into contact with the workpiece, as taught by Zhixing, by providing, via a position sensor, dynamic information relative to a stack-up thickness of the workpiece, as taught by Jones, because Jones teaches that doing so allows the rivet block to know when it come into contact with the workpiece (column 9, lines 31 – 35).
Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Zhixing teaches that the rivet is a first rivet (figures 1 and 3, left element 4), the rivet pin is a first rivet pin (figures 1 and 3, left element 3), the pin bore is a first pin bore (figures 1 and 3, left element 21), and the rivet feed bore is a first rivet feed bore (figures 1 and 3, left element 22 being the ‘first rivet feed bore’), the method further comprising: guiding, by a second pin bore, a second rivet pin that slides downward within the second pin bore to push a head of a second rivet into the workpiece, the second pin bore including a top end and a bottom end (figures 1 and 3, right element 21 being the ‘second pin bore,’ right element 3 being the ‘second rivet pin,’ and right element 4 being the ‘second rivet’; machine translation, page 4, last paragraph – page 5, second paragraph); and guiding, by a second rivet feed bore, the second rivet to a bottom end of the second rivet feed bore, the second rivet feed bore intersecting the second pin bore between the top end and the bottom end of the second pin bore at an oblique angle, the second rivet feed bore including a top end and a bottom end, and accepting the second rivet at the top end of the second rivet feed bore (figures 1 and 3, right element 22 being the ‘second rivet feed bore’; machine translation, page 4, last paragraph – page 5, second paragraph); and the second rivet pin pushing the head of the second rivet into the workpiece (figures 1 and 3, right elements 3 and 4; machine translation, page 5, last paragraph – page 6, first paragraph).
However, Zhixing teaches the first pin bore, the first rivet pin, and the first rivet feed bore residing in a first rivet block (figures 1 – 3, left elements 21, 22, and 3), and the second pin bore, the second rivet pin, and the second rivet feed bore residing in a second rivet block (figures 1 and 2, right elements 21, 22, and 3). This is distinguishable from the limitations of claim 17, which requires that each of the first pin bore, the first rivet pin, the first rivet feed bore, the second pin bore, the second rivet pin, and the second rivet feed bore residing in the same rivet block.
Examiner recognizes that the first and second blocks of Zhixing are connected by a “connecting plate” (figures 1 and 3, element 25 being the ‘connecting plate’; machine translation, page 8, last paragraph). It may be argued that, because the first and second rivet blocks are connected, they may reasonably be considered to be a single ‘rivet block.’ Because the first and second rivet blocks are connected by a thin ‘connecting plate,’ Examiner believes this to be an unreasonable interpretation of Zhixing in light of the Specification of the Application. Secondly, even if such an interpretation of the first and second rivet blocks being a single rivet block were considered to be reasonable, the claims require the first and second pin bores to extend “from the top end to the bottom end of the rivet block.” Because the first and second pin bores are separated by the ‘connecting plate,’ the first and second pin bore do not extend from the same top end to the same bottom end (figures 1 and 2, elements 21). In reaching this conclusion, Examiner notes that “end” is defined by Merriam-Webster’s Dictionary as “the extreme or last part lengthwise.” Because the first and second pin bores are separated, such that there is a gap of space between them, they extend along separate ‘parts’ and, therefore, do not extend along the same top and bottom “ends.” For these reasons, claim 17 is distinguishable from the method of Zhixing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726